           Case 3:20-cv-00127-SI          Document 1     Filed 01/22/20    Page 1 of 12




STEPHEN L. BRISCHETTO, OSB No. 781564
slb@brischettolaw.com
621 SW Morrison St Ste 1025
Portland OR 97205
Telephone: 503 223-5814
Fax: 503 228-1317

MATTHEW C. ELLIS, OSB No. 075800
matthew@employmentlawpdx.com
Matthew C. Ellis, PC
621 SW Morrison St., Ste. 1025
Portland, OR 97205
Tel: (503) 345-5497

Of Attorneys for Plaintiff(s)




                                UNITED STATES DISTRICT COURT
                                     DISTRICT OF OREGON
                                     PORTLAND DIVISION


DIANA KARTHAUSER,             )                     Case No. 3:20-cv-00127
                              )
          Plaintiff,          )
     vs.                      )
                              )                     COMPLAINT FOR UNLAWFUL
                              )                     EMPLOYMENT PRACTICES
COLUMBIA 9-1-1 COMMUNICATIONS )
DISTRICT,                     )                     JURY TRIAL DEMANDED
                              )
          Defendant.          )


                                     I.      JURISDICTION

1.      This is an action for damages under 42 U.S.C. § 1983 and Title VII of the Civil Rights

Act of 1964. This court has jurisdiction over Plaintiff’s federal claims under 28 U.S.C. § 1331,

28 USC § 1343(3) and (4) and 42 USC § 2000e-5(f)(3).

2.       This court has supplemental jurisdiction of Plaintiff’s state law claims under 28 USC §

1367. Both federal and state law claims alleged herein arose from a common nucleus of

PAGE 1 – COMPLAINT                                                                           Complaint.docx
                                     LAW OFFICE OF STEPHEN L. BRISCHETTO
                                                ATTORNEY AT LAW
                                         621 SW Morrison St., Suite 1025
                                             Portland, Oregon 97205
                                           Telephone: (503) 223-5814
                                         www.employmentlaworegon.com
            Case 3:20-cv-00127-SI       Document 1       Filed 01/22/20      Page 2 of 12




operative facts, and the state claims are so related to the federal claims that they form part of the

same case or controversy such that the actions would ordinarily be expected to be tried in one

judicial proceeding.

3.     Venue is proper in this district pursuant to 28 U.S.C. § 1391, in that the claims and events

giving rise to this action alleged herein occurred in Columbia County, Oregon.

                                         II.     PARTIES

4.      Plaintiff is female residing in Columbia County, Oregon

5.     Defendant, 911 Communications District (“Columbia”), is an Oregon special district

formed under ORS Chapters 198 and 403. Columbia is the sole public safety 911 answering

point and dispatch center for public safety agencies in Columbia County, Oregon. Defendant

employs more than 15 employees and is an employer for purposes of ORS Chapter 659 and 42

USC § 2000e.

                              III.    FACTUAL ALLEGATIONS

6.     Plaintiff commenced employment with Columbia as a communications specialist on March

15, 2000. She was employed with Columbia for 18 years until her termination on or about July

16, 2018.

7.     Throughout her career with Columbia, Plaintiff received consistent positive reviews

regarding her performance. She received numerous accolades throughout her time with Columbia,

recognizing outstanding contributions in the performance of her duties as a telecommunicator and

as a Communications Specialist Trainer.

8.     In 2014, Trish Hilsinger and Plaintiff were employed in the two Supervisor positions within

the Columbia District.


PAGE 2 – COMPLAINT                                                                               Complaint.docx
                                     LAW OFFICE OF STEPHEN L. BRISCHETTO
                                                ATTORNEY AT LAW
                                         621 SW Morrison St., Suite 1025
                                             Portland, Oregon 97205
                                           Telephone: (503) 223-5814
                                         www.employmentlaworegon.com
          Case 3:20-cv-00127-SI         Document 1     Filed 01/22/20    Page 3 of 12




9.     In July 2014, the then current Executive Director, Jeanine Dilley, restructured the agency.

She eliminated the two Supervisor positions and replaced them with one Assistant Operations

position and three Lead Dispatcher positions. Hilsinger and Plaintiff were reclassified as Lead

Dispatchers.

10.    Hilsinger and Plaintiff were the only employees qualified for the Assistant Operations

Position and applied for the position. Ultimately, Hilsinger was selected for the position and

Plaintiff remained a Lead Dispatcher.

11.    In early 2015, Jeanine Dilley announced she would retire at the end of the year. Steve

Watson, the current Operations Manager, was chosen to become the new Executive Director,

leaving his position vacant.

12.    In Spring 2015, Plaintiff applied for the Operations Manager Position. She was pulled into

a meeting with Dilley and Watson and told by Watson that, “Trish [Hilsinger] was his girl – I

choose Trish.” No hiring process for the position occurred, and Dilley announced that Hilsinger

was being promoted to the Operations Manager Position later that week.

13.    In July 2015, Dilley asked Plaintiff to accept Hilsinger’s former position as Assistant

Operations. Dilley restructured the position as a “manager” position as opposed to an “assistant”

position. The title was also changed to Performance Manager and a large portion of the Operations

Manager duties were incorporated into the Performance Manager position. Plaintiff formally took

the role in November 2015.

14.     In January 2016, Steve Watson became Executive Director for the Columbia District.

15.    Soon after Watson became Executive Director, Plaintiff approached him about changing

the structure of the positions of Operations Manager and Assistant Manager. The way the


PAGE 3 – COMPLAINT                                                                           Complaint.docx
                                   LAW OFFICE OF STEPHEN L. BRISCHETTO
                                              ATTORNEY AT LAW
                                       621 SW Morrison St., Suite 1025
                                           Portland, Oregon 97205
                                         Telephone: (503) 223-5814
                                       www.employmentlaworegon.com
          Case 3:20-cv-00127-SI         Document 1       Filed 01/22/20     Page 4 of 12




managerial positions were then structured created significant overlap between the two positions

without any clear delineation of what role and duties each position was supposed to fulfill. Watson

arranged for Judy Clark in Human Resources to conduct a management reassessment. In or about

late 2016, Clark completed her assessment and recommended that Plaintiff’s position, Assistant

Manager, take on additional duties while Hilsinger fulfilled the role of Technical Manager and all

Communications staff were removed as her subordinates. Although Plaintiff was given more

duties, Hilsinger’s position continued to be paid significantly more than Plaintiff’s position.

16.    During this time, Watson and Hilsinger worked closely together.              Watson assisted

Hilsinger in her newly acquired Technical Manager duties and appeared to give her preferential

treatment. Watson routinely assisted Hilsinger with her duties at work and would even perform

some of her duties if she was not able to complete them. Watson appeared to be sympathetic to

Hilsinger when it was announced that her position would be changed in late 2016 and Watson

became standoffish towards Plaintiff.

17.      In January 2017, Watson was put under investigation for sexual harassment regarding a

specialist within the agency. During the investigation it was revealed that Hilsinger and Watson

had a previous consensual, intimate relationship when Watson was Hilsinger’s supervisor.

18.    Plaintiff was interviewed as part of the investigation into the allegations against Watson.

Plaintiff told the investigator that she knew about Watson’s attempt to have an affair with the

specialist and that she had come to Plaintiff for advice in fear that he may retaliate. Plaintiff also

told the investigator that in approximately 2006, Watson had asked Plaintiff to go out with him

and she had declined.




PAGE 4 – COMPLAINT                                                                                Complaint.docx
                                    LAW OFFICE OF STEPHEN L. BRISCHETTO
                                               ATTORNEY AT LAW
                                        621 SW Morrison St., Suite 1025
                                            Portland, Oregon 97205
                                          Telephone: (503) 223-5814
                                        www.employmentlaworegon.com
          Case 3:20-cv-00127-SI        Document 1       Filed 01/22/20     Page 5 of 12




19.    Watson was aware of some of the comments Plaintiff made during the investigation and

confronted Plaintiff about the investigation. He questioned Plaintiff regarding the reason she had

brought up the specialist and how she got involved in the investigation. He also told Plaintiff that

asking her out was a mistake and that he was never interested in Plaintiff. He expressed frustration

with the comments Plaintiff made even though she explained that she was only answering the

investigator’s questions.

20.    In or about April 2017, Watson left Columbia. Brian Burright replaced Watson as the

Interim Director.

21.    During this time, Columbia opened the hiring process for a new Executive Director. One

of the applicants for the position was Mike Fletcher.

22.    Plaintiff had been told by former Director Watson that he and Mike Fletcher had a close

relationship. He referred to Fletcher as a good friend, a “fishing buddy,” and as one of the

‘robocops’ at a side job that both attended annually where they would work as security guards at

a San Diego, CA fair. Plaintiff witnessed numerous occasions where Fletcher, Watson and

Hilsinger would stay late and talk after District board meetings.

23.    On or about April 19, 2018, Mike Fletcher officially started as Executive Director for the

Columbia District.

24.    On or about mid-May 2018, an employee, McClafferty advised Plaintiff that she would

need to change her Criminal Justice Information System (“CJIS”) password. He informed Plaintiff

that he had logged into the CJIS system using her administrative credentials and requested a new

password. He then used this new password to log in under Plaintiff’s credentials to assist another

employee in the department. Plaintiff was shocked that he had used her credentials without her


PAGE 5 – COMPLAINT                                                                             Complaint.docx
                                    LAW OFFICE OF STEPHEN L. BRISCHETTO
                                               ATTORNEY AT LAW
                                        621 SW Morrison St., Suite 1025
                                            Portland, Oregon 97205
                                          Telephone: (503) 223-5814
                                        www.employmentlaworegon.com
          Case 3:20-cv-00127-SI         Document 1       Filed 01/22/20     Page 6 of 12




authorization and reported this incident to Fletcher. McClafferty knowingly and without her

authorization accessed her CJIS account in violation of ORS 164.377(4). Fletcher agreed with

Plaintiff that this was a definite CJIS violation and that he would take care of the situation.

25.    On or about June 8, 2018, Plaintiff received a Facebook notification alerting her that a

request to change her password had been made. The Facebook account is her personal Facebook

account which she also used to maintain a public page for Columbia. Plaintiff received a

notification that McClafferty was on the Columbia Facebook messenger. Plaintiff believed

McClafferty requested her password in an attempt to access her personal Facebook account

without her permission in violation of ORS 659A.330. Plaintiff reported to her supervisor, Nancy

Edwards, that she believed that McClafferty had requested the change of password without her

authorization and she was uncomfortable with this. Edwards told Plaintiff that she would discuss

the issue with Fletcher. To Plaintiff’s knowledge, McClafferty was never disciplined for these

issues she reported to my supervisors, Edwards and Fletcher.

26.    On or around June, 2018, Fletcher announced that he would be handling an upcoming radio

project due to his extensive knowledge of radios. The radio project involved a contract with

another company, who also employed Steve Watson. Watson was the head of the project for the

company and consequently had a close working relationship with Fletcher. During a District

Board meeting, the Board had expressed a possible conflict of interest with working with the

company due to Watson’s previous employment with the District. However, Fletcher stood up for

Watson and stated that Watson’s knowledge of the District would be beneficial for the upcoming

project. Fletcher also made it known that he would be attending the same San Diego convention

as security as Watson.


PAGE 6 – COMPLAINT                                                                                Complaint.docx
                                    LAW OFFICE OF STEPHEN L. BRISCHETTO
                                               ATTORNEY AT LAW
                                        621 SW Morrison St., Suite 1025
                                            Portland, Oregon 97205
                                          Telephone: (503) 223-5814
                                        www.employmentlaworegon.com
          Case 3:20-cv-00127-SI           Document 1       Filed 01/22/20    Page 7 of 12




27.    On June 11, 2018, upon her arrival at work, Plaintiff was pulled into a meeting with

Fletcher and Edwards and given an Administrative Leave notice without any further information.

28.    On July 16, 2018, Plaintiff attended a meeting with Fletcher and Edwards and was given a

Notification of Complaints & Intention to Terminate Employment due to alleged fraud. Plaintiff

was told she could resign or be terminated.          Plaintiff refused to voluntarily resign and was

immediately terminated by Fletcher. Defendant initiated criminal proceedings against Plaintiff

when she refused to voluntarily resign her employment.

29.    Similarly situated males who participated in, approved, or engaged in the same or

substantially similar allegedly unlawful activity were neither disciplined nor referred for criminal

prosecution.

30.    On July 25, 2019, Plaintiff submitted a letter and a filled out questionnaire to the Oregon

Bureau of Labor and Industries alleging that she was discriminated and retaliated against by

Defendant. The Oregon Bureau of Labor and Industries found that there was substantial evidence

of discrimination against Plaintiff.

31.    Prior to her termination, Plaintiff never received any form of discipline in her 18 year career

with Columbia. Plaintiff is also not aware of any employee within the Columbia District without

a history of discipline or negative evaluations who has received similar treatment as herself.

32.    Plaintiff filed a tort claim notice with defendant within 180 days of her termination.

33.    Plaintiff filed this proceeding within 90 days of her receipt of a right to sue notice from the

Oregon Bureau of Labor and Industries.




PAGE 7 – COMPLAINT                                                                               Complaint.docx
                                       LAW OFFICE OF STEPHEN L. BRISCHETTO
                                                  ATTORNEY AT LAW
                                           621 SW Morrison St., Suite 1025
                                               Portland, Oregon 97205
                                             Telephone: (503) 223-5814
                                           www.employmentlaworegon.com
          Case 3:20-cv-00127-SI        Document 1       Filed 01/22/20     Page 8 of 12




34.    Plaintiff has suffered lost wages, fringe benefits and pre-judgment interest in an amount to

be determined at trial. In addition, Plaintiff is entitled to reinstatement of her employment or in

the alternative an award of future wages and fringe benefits in an amount to be determined at trial.

35.    Plaintiff has suffered emotional distress, damage to reputation and other compensatory

damages in an amount to be determined at trial.

36.    Plaintiff is entitled to reasonable attorney fees and costs, pursuant to 42 U.S.C. § 1988,

ORS 659A.885 and ORS 20.107. Plaintiff is also entitled to her expert witness fees under ORS

20.107.

                                IV.     CLAIMS FOR RELIEF

                                 FIRST CLAIM FOR RELIEF

                                      (Sex Discrimination)

37.    Plaintiff incorporates by reference paragraphs 1 through 36 above.

38.    Defendant discriminated against Plaintiff because of her sex in violation of ORS

659A.030(1)(a) and 42 USC §2000e-2(a).

                               SECOND CLAIM FOR RELIEF

                        (Retaliation for Opposing Sex Discrimination)

39.    Plaintiff incorporates by reference paragraphs 1 through 36 above.

40.    Defendant retaliated against Plaintiff for opposing unlawful employment practices of sex

discrimination in violation of ORS 659A.030(1)(f) and 42 USC §2000e-3(a).

                                THIRD CLAIM FOR RELIEF

                 (Social Media Account Privacy Violations – ORS 659A.330)

41.    Plaintiff incorporates by reference paragraphs 1 through 36 above.


PAGE 8 – COMPLAINT                                                                             Complaint.docx
                                    LAW OFFICE OF STEPHEN L. BRISCHETTO
                                               ATTORNEY AT LAW
                                        621 SW Morrison St., Suite 1025
                                            Portland, Oregon 97205
                                          Telephone: (503) 223-5814
                                        www.employmentlaworegon.com
          Case 3:20-cv-00127-SI         Document 1        Filed 01/22/20     Page 9 of 12




42.    Defendant terminated Plaintiff in retaliation for her refusal to disclose her username and

password associated with her personal social media account in violation of ORS 659A.330(1)(e).

                                FOURTH CLAIM FOR RELIEF

                                   (Retaliation- ORS 659A.199)

43.    Plaintiff incorporates by reference paragraphs 1 through 36 above.

44.    Defendant terminated and initiated criminal proceedings against Plaintiff in violation of

ORS 659A.199 because she in good faith reported information that she believed was evidence of

a violation of a state or federal law, rule or regulation. This includes but is not limited to laws,

rules or regulations prohibiting employers from misusing employee’s social media accounts,

prohibiting computer crimes, and prohibiting unauthorized access to confidential computer

systems such as the Oregon Criminal Justice Information System.

                                  FIFTH CLAIM FOR RELIEF

                                   (Retaliation- ORS 659A.230)

45.    Plaintiff incorporates by reference paragraphs 1 through 36 above.

46.    Defendant terminated and initiated criminal proceedings against Plaintiff in violation of

ORS 659A.230 because she in good faith reported criminal activity in the form of a computer

crime by McClafferty


                                  SIXTH CLAIM FOR RELIEF

                                         (Equal Protection)

47.    Plaintiff incorporates by reference paragraphs 1 through 36 above.

48.    Defendant deprived Plaintiff of her rights to Equal Protection of the law under the

Fourteenth Amendment to the U.S. Constitution in violation of 42 USC §1983 by terminating her

PAGE 9 – COMPLAINT                                                                                Complaint.docx
                                     LAW OFFICE OF STEPHEN L. BRISCHETTO
                                                ATTORNEY AT LAW
                                         621 SW Morrison St., Suite 1025
                                             Portland, Oregon 97205
                                           Telephone: (503) 223-5814
                                         www.employmentlaworegon.com
            Case 3:20-cv-00127-SI     Document 1       Filed 01/22/20     Page 10 of 12




employment and initiating criminal proceedings against her because of her gender and in

retaliation for her opposition to gender discrimination.

49.     The deprivation of Plaintiff’s Fourteenth Amendment rights was pursuant to the custom,

policy and practice of the Columbia 911 Communications District.

50.     The deprivation of Plaintiff’s Fourteenth Amendment rights was done by a person with

final policy making authority and was done while acting as final policymaker for Columbia 911

Communications District. Thus, Columbia 911 Communications District is liable for the

deprivation of Plaintiff’s Fourteenth Amendment Rights because the unlawful decisions were

made or approved by persons in policymaking positions for Columbia 911 Communications

District.

51.     Defendant Columbia 911 Communications District is liable for the deprivation of

Plaintiff’s Fourteenth Amendment rights because persons in policy-making positions ratified the

unlawful conduct alleged herein knowing the basis of the unlawful conduct.

                               SEVENTH CLAIM FOR RELIEF

                              (Common Law Wrongful Discharge)

52.     Plaintiff incorporates by reference paragraphs 1 through 36 above.

53.     Defendant committed the common law tort of wrongful discharge by terminating plaintiff’s

employment in retaliation for her exercise of rights of public importance related to her role as an

employee, including but not limited to public policies protecting employee’s social media accounts

from privacy violations by an employer.

///

///


PAGE 10 – COMPLAINT                                                                           Complaint.docx
                                    LAW OFFICE OF STEPHEN L. BRISCHETTO
                                               ATTORNEY AT LAW
                                        621 SW Morrison St., Suite 1025
                                            Portland, Oregon 97205
                                          Telephone: (503) 223-5814
                                        www.employmentlaworegon.com
         Case 3:20-cv-00127-SI          Document 1        Filed 01/22/20     Page 11 of 12




                                EIGHTH CLAIM FOR RELIEF

                                   (Retaliation- ORS 659A.203)

54.    Plaintiff incorporates by reference paragraphs 1 through 36 above.

55.    Defendant terminated and initiated criminal proceedings against Plaintiff in violation of

ORS 659A.203 because she in good faith reported information that she believed was evidence of

a violation of a state or federal law, rule or regulation. This includes but is not limited to laws,

rules or regulations prohibiting employers from misusing employee’s social media accounts,

prohibiting computer crimes, and prohibiting unauthorized access to confidential computer

systems such as the Oregon Criminal Justice Information System.

                                          V.      RELIEF

               WHEREFORE, plaintiff prays for judgment as follows:

               1.      An award of lost wages, fringe benefits and prejudgment interest in an

amount to be determined at trial; reinstatement into her employment or in the alternative an

award of lost future wages and fringe benefits in an amount to be determined at trial.

               2.      An award of compensatory damages for emotional distress, damage to

reputation and other compensatory damages in an amount to be determined at trial.

               3.      An award of costs, reasonable attorney fees and expert witness fees; and

               4.      All other fit and proper relief.

               DATED this 22nd day of January, 2020.



                                                /s Stephen L. Brischetto
                                               Stephen L. Brischetto, OSB No. 781564
                                               Attorney for Plaintiff
                                               621 SW Morrison St., Suite 1025

PAGE 11 – COMPLAINT                                                                               Complaint.docx
                                     LAW OFFICE OF STEPHEN L. BRISCHETTO
                                                ATTORNEY AT LAW
                                         621 SW Morrison St., Suite 1025
                                             Portland, Oregon 97205
                                           Telephone: (503) 223-5814
                                         www.employmentlaworegon.com
      Case 3:20-cv-00127-SI      Document 1         Filed 01/22/20   Page 12 of 12




                                         Portland, Oregon 97205
                                         Attorney for Plaintiffs
                                         Ph:503-223-5814
                                         slb@brischettolaw.com

                                         MATTHEW C. ELLIS
                                         Matthew C. Ellis, PC
                                         621 SW Morrison St., Ste. 1025
                                         Portland, OR 97205
                                         Tel: (503) 345-5497
                                         matthew@employmentlawpdx.com



          Plaintiff herein demands trial by jury.


                                          /s Stephen L. Brischetto
                                         Stephen L. Brischetto, OSB No. 781564
                                         Attorney for Plaintiff
                                         621 SW Morrison St., Suite 1025
                                         Portland, Oregon 97205
                                         Attorney for Plaintiffs
                                         Ph:503-223-5814
                                         slb@brischettolaw.com




PAGE 12 – COMPLAINT                                                                  Complaint.docx
                              LAW OFFICE OF STEPHEN L. BRISCHETTO
                                         ATTORNEY AT LAW
                                  621 SW Morrison St., Suite 1025
                                      Portland, Oregon 97205
                                    Telephone: (503) 223-5814
                                  www.employmentlaworegon.com
